*536OPINION
By THE COURT:
Submitted on motion of the defendants-appellees to dismiss the appeal on law and fact: (1) on the ground that no bond has been filed as required by §2505.06 R. C„ and (21 on the ground that an appeal may not be taken on law and fact.
Under the provisions of §2505.06 R. C., an appeal upon questions of law and fact shall not be effective unless an appeal bond is given (except in certain instances which have no application herel, which has not been filed.
In the instant case the appeal is from an order made in a will contest suit. An order made in a will contest suit does not fall within the classifications enumerated in §2501.02, R. C., as amended effective October 4, 1955.
The motion to dismiss the appeal on questions of law and fact will be sustained on both grounds.
The appeal will stand as an appeal on questions of law. Sec. 2505.23 R. C. The appellant may file his bill of exceptions,' assignments of error and briefs in conformity to the provision of supplement to Rule VII.
MILLER, PJ, HORNBECK and WISEMAN,, JJ, concur.